      2:19-cv-03006-DCN         Date Filed 11/14/19     Entry Number 15       Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

SOUTH CAROLINA COASTAL                              )
CONSERVATION LEAGUE, CHARLESTON                     )
WATERKEEPER, AMERICAN RIVERS,                       )
CHATTAHOOCHEE RIVERKEEPER,                          )
CLEAN WATER ACTION, DEFENDERS OF                    )
WILDLIFE, FRIENDS OF THE                            )
RAPPAHANNOCK, NATIONAL WILDLIFE                     )
FEDERATION, NATURAL RESOURCES                       )
DEFENSE COUNCIL, NORTH CAROLINA                     )
COASTAL FEDERATION, and NORTH                       )
CAROLINA WILDLIFE FEDERATION,                       )
                                                    )
                        Plaintiffs,                 )
                                                    )
                                                           AFFIDAVIT OF SERVICE
                                                    )
                v.                                  )      Case No. 2:19-cv-03006-DCN
                                                    )
                                                    )
ANDREW R. WHEELER, in his official                  )
capacity as Administrator of the U.S.               )
Environmental Protection Agency; the U.S.           )
ENVIRONMENTAL PROTECTION                            )
AGENCY; RICKEY DALE “R.D.” JAMES, in )
his official capacity as Assistant Secretary of the )
Army (Civil Works); and the U.S. ARMY               )
CORPS OF ENGINEERS,                                 )
                                                    )
                        Defendants.



       Pursuant to 4(l) of the Federal Rules of Civil Procedure, J. Blanding Holman IV, being

first duly sworn, deposes and says that:

       1.      On October 23, 2019, Plaintiffs filed the Complaint in the above-captioned action,

and caused to be issued a Civil Summons directed to each of the Defendants.
      2:19-cv-03006-DCN        Date Filed 11/14/19      Entry Number 15       Page 2 of 3




       2.     Copies of the Civil Summonses and Complaint were served on the Defendants

pursuant to Rule 4 of the Federal Rules of Civil Procedure in that they were hand-delivered by a

process server on October 30, 2019, to the Defendants’ Authorized Agents listed below:

              Andrew R. Wheeler, in his official capacity as Administrator of the U.S. EPA
              1200 Pennsylvania Avenue N.W.
              Washington, DC 20460

              UNITED STATES ENVIRONMENTAL PROTECTION AGENCY
              1200 Pennsylvania Avenue N.W.
              Washington, DC 20460

              Rickey Dale James, Assistant Secretary of the Army (Civil Works)
              U.S. Army Corps of Engineers
              441 G Street N.W.
              Washington, DC 20314-1000

              U.S. ARMY CORPS OF ENGINEERS
              441 G Street N.W.
              Washington, DC 20314-1000


       3.     Process was, in fact, received on:

                 October 30, 2019, by Monique Patrick as Program Specialist and Authorized

                  Agent of Andrew R. Wheeler, in his official capacity as Administrator of the

                  United States Environmental Protection Agency;

                 October 30, 2019, by Monique Patrick as Program Specialist and Authorized

                  Agent of the United States Environmental Protection Agency;

                 October 30, 2019, by Damon Roberts as Assistant Chief Counsel and

                  Authorized Agent of Ricky Dale “R.D.” James, in his official capacity as

                  Assistant Secretary of the Army (Civil Works) of the U.S. Army Corps of

                  Engineers; and




                                                2
      2:19-cv-03006-DCN         Date Filed 11/14/19      Entry Number 15      Page 3 of 3




                  October 30, 2019, by Damon Roberts as Assistant Chief Counsel and

                   Authorized Agent of the U.S. Army Corps of Engineers.

       4.      True and accurate copies of the Affidavits of Process Server for the Summonses

and Complaint are attached hereto as Exhibits A-D.

       5.      Also pursuant to Rule 4 of the Federal Rules of Civil Procedure, copies of the

Complaint and Summonses were served on the Attorney General of the United States and the

United States Attorney for the District of South Carolina.

       6.      True and accurate copies of the Certified Mail Receipts and the Domestic Return

Receipts for the Attorney General of the United States and the United States Attorney for the

District of South Carolina are attached hereto as Exhibits E and F.


       Further the affiant sayeth not.


       This the 14th day of November, 2019.


                                         s/ J. Blanding Holman IV
                                         D.S.C. Bar No. 9805
                                         bholman@selcsc.org
                                         Southern Environmental Law Center
                                         463 King Street, Suite B
                                         Charleston, SC 29403
                                         Telephone: (843) 720-5270
                                         Facsimile: (843) 414-7039

                                         Attorney for Plaintiffs




                                                3
